Title: From Benjamin Franklin to Richard Price, 22 October 1767
From: Franklin, Benjamin
To: Price, Richard


Reverend and dear Sir,
Cravenstreet Oct. 22. 67
Supposing that the foreign literary Journals do not fall in your Way, I send you the following Account of your late Work, as given in the Bibliotheque des Sciences et des beaux Arts, for January February and March. 1767. After reciting the Title, the Authors say, “On devoit déjà a Mr. Price un excellent Traité sur les principales Questions de la Morale. L’Ouvrage dont on vient de voir le Titre, mettra le sceau à la Réputation de l’Auteur, et ne manquera sans doute pas d’être traduit en diverses Langues. On y trouve tout ce qu’une Méditation profonde, une parfaite connoissance de la Religion, un Esprit vraîment philosophique, une pieté tendre et éclairée, peuvent dicter de meilleur sur les sujets annoncés.” With sincere Esteem, I am, Dear Sir, Your most obedient humble Servant
B Franklin
 Endorsed: 1767. Octor? Dr. Franklen, [remainder illegible.]
